SUMMARY ORDER
Stanley J. Shaftel appeals from a judgment of the district court issued July 22, 2002, following a bench trial. (A 123) On the appeal of a judgment after a bench trial, we review the district court’s factual findings for clear error, Fed.R.Civ.P. 52(a); White v. White Rose Food, 237 F.3d 174, 178 (2d Cir.2001), and its conclusions of law de novo, United States v. Coppola, 85 F.3d 1015, 1019 (2d Cir.1996). In this appeal, Shaftel challenges only the district court’s findings of fact, particularly its credibility determinations. We have no basis for concluding that those findings were clearly erroneous.
The judgment of the district court is therefore hereby AFFIRMED.